UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 8568 John Hancock Bank and Thrift Opportunity Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette, Senior Counsel & Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: October 31 Date of reporting period: January 31, 2007 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Bank and Thrift Opportunity Fund Securities owned by the Fund on January 31, 2007 (unaudited) Credit Par value Issuer, description rating (A) Value Capital preferred securities 0.09% (Cost $770,000) Regional Banks 0.09% CSBI Capital Trust I, 11.75%, Ser A, 06-06-27 (B)(G) B- $770 832,755 Issuer Shares Value Common stocks 92.06% (Cost $415,133,689) Asset Management & Custody Banks 3.73% Bank of New York Co., Inc. (The) (NY) 305,000 12,203,050 Mellon Financial Corp. (PA) 330,000 14,104,200 Northern Trust Corp. (IL) 70,000 4,252,500 State Street Corp. (MA) 79,000 5,612,950 Consumer Finance 2.46% Capital One Financial Corp. (VA) 296,420 23,832,168 Diversified Banks 11.15% Comerica, Inc. (MI) 314,400 18,643,920 Toronto-Dominion Bank (The) (Canada) 110,349 6,541,489 U.S. Bancorp. (MN) 750,541 26,719,260 Wachovia Corp. (NC) 507,571 28,677,761 Wells Fargo & Co. (CA) 761,722 27,361,054 Other Diversified Financial Services 6.57% Bank of America Corp. (NC) 534,260 28,091,391 Citigroup, Inc. (NY) 325,225 17,929,654 JPMorgan Chase & Co. (NY) 345,041 17,572,938 Regional Banks 63.55% Access National Corp. (VA) 250,000 2,392,500 Alabama National Bancorp. (AL) 152,600 10,730,832 AmericanWest Bancorp. (WA) 364,621 8,207,619 Ameris Bancorp. (GA) 83,837 2,162,156 Bank of Hawaii Corp. (HI) 59,300 3,104,355 Bank of the Ozarks, Inc. (AR) (L) 20,450 618,203 BB&T Corp. (NC) 344,846 14,573,192 Beverly National Corp. (MA) 97,500 2,271,750 BOK Financial Corp. (OK) 117,208 6,231,949 Boston Private Financial Holdings, Inc. (MA) 54,000 1,561,680 Page 1 John Hancock Bank and Thrift Opportunity Fund Securities owned by the Fund on January 31, 2007 (unaudited) Cadence Financial Corp. (MS) 100,500 2,130,600 Camden National Corp. (ME) 140,000 6,300,000 Capital City Bank Group, Inc. (FL) (L) 74,543 2,562,788 Cardinal Financial Corp. (VA) 3,100 31,310 Cascade Bancorp. (OR) (L) 208,090 5,479,010 Chittenden Corp. (VT) 230,245 7,013,263 City Holding Co. (WV) 41,600 1,668,160 City National Corp. (CA) 243,377 17,506,108 CoBiz, Inc. (CO) 159,400 3,286,828 Colonial BancGroup, Inc. (The) (AL) 672,200 16,495,788 Commercial Bankshares, Inc. (FL) 63,702 3,098,465 Community Banks, Inc. (PA) 110,307 2,802,901 Compass Bancshares, Inc. (AL) (L) 439,857 26,787,291 Cullen/Frost Bankers, Inc. (TX) 176,570 9,451,792 Dearborn Bancorp., Inc. (MI) (I) 105,622 1,855,779 Desert Community Bank (CA) 275,000 4,837,250 DNB Financial Corp. (PA) 76,205 1,510,383 East West Bancorp., Inc. (CA) 440,000 16,896,000 Eastern Virginia Bankshares, Inc. (VA) 100,000 2,305,000 ECB Bancorp., Inc. (NC) 65,000 2,080,000 Eurobancshares, Inc. (Puerto Rico) (I) 42,830 372,193 F.N.B. Corp. (PA) 90,049 1,583,962 Financial Institutions, Inc. (NY) 73,000 1,589,210 First American Financial Holdings, Inc. (TN) 300,000 3,000,000 First Charter Corp. (NC) 321,200 7,724,860 First Horizon National Corp. (TN) 152,150 6,633,740 First Midwest Bancorp., Inc. (IL) 103,800 3,896,652 First National Lincoln Corp. (ME) 146,499 2,404,049 First Regional Bancorp. (CA) (I) 450,000 15,381,000 First State Bancorp. (NM) 208,900 4,829,768 Fulton Financial Corp. (PA) 359,890 5,758,240 Glacier Bancorp., Inc. (MT) 555,432 13,035,989 Harleysville National Corp. (PA) 151,897 2,931,612 Huntington Bancshares, Inc. (OH) 60,000 1,396,800 Independent Bank Corp. (MI) 344,935 7,612,715 International Bancshares Corp. (TX) 200,337 5,871,877 KeyCorp (OH) 297,000 11,336,490 M&T Bank Corp. (NY) (L) 166,657 20,217,161 Marshall & Ilsley Corp. (WI) 475,295 22,367,383 MB Financial, Inc. (IL) 152,950 5,646,914 Mercantile Bankshares Corp. (MD) 159,250 7,502,267 Merrill Merchants Bankshares, Inc. (ME) 78,173 2,384,276 National City Corp. (OH) (L) 407,587 15,427,168 Northrim Bancorp., Inc. (AK) 73,555 2,077,929 Pacific Capital Bancorp. (CA) 324,354 10,366,354 PNC Financial Services Group, Inc. (PA) (L) 284,800 21,009,696 Prosperity Bancshares, Inc. (TX) 158,745 5,556,075 Provident Bankshares Corp. (MD) 175,058 6,204,056 Regions Financial Corp. (AL) 253,843 9,204,347 S&T Bancorp., Inc. (PA) 154,700 5,361,902 Security Bank Corp. (GA) 197,500 4,331,175 Sky Financial Group, Inc. (OH) 309,850 8,784,247 Smithtown Bancorp., Inc. (NY) (L) 45,000 1,270,350 Page 2 John Hancock Bank and Thrift Opportunity Fund Securities owned by the Fund on January 31, 2007 (unaudited) South Financial Group, Inc. (The) (SC) 70,150 1,812,676 Southcoast Financial Corp. (SC) (I) 67,990 1,509,378 Sterling Bancshares, Inc. (TX) 263,000 3,169,150 SunTrust Banks, Inc. (GA) 322,826 26,826,841 SVB Financial Group (DE) (I)(L) 244,700 11,415,255 Synovus Financial Corp. (GA) 615,350 19,648,126 Taylor Capital Group, Inc. (IL) 241,950 9,186,842 TCF Financial Corp. (MN) 408,166 10,359,253 TriCo Bancshares (CA) 53,000 1,428,880 UCBH Holdings, Inc. (CA) 585,033 10,969,369 Umpqua Holdings Corp. (OR) 182,901 5,203,533 UnionBanCal Corp. (DE) 139,000 8,982,180 Univest Corp. (PA) 205,218 5,770,730 Valley National Bancorp. (NJ) (L) 100,255 2,567,531 Vineyard National Bancorp Co. (CA) (L) 233,970 5,818,834 Virginia Commerce Bancorp., Inc.(VA) (I)(L) 103,850 2,258,738 Virginia Financial Group, Inc. (VA) 68,250 1,820,228 West Coast Bancorp. (OR) 67,583 2,256,596 Westamerica Bancorp. (CA) 40,000 1,994,000 Whitney Holding Corp. (LA) 224,400 7,100,016 Wilmington Trust Corp. (DE) 350,000 14,675,500 Yardville National Bancorp. (NJ) 97,400 3,694,382 Zions Bancorp. (UT) 326,053 27,655,815 Thrifts & Mortgage Finance 4.60% Astoria Financial Corp. (NY) 75,865 2,244,845 Benjamin Franklin Bancorp., Inc. (MA) 15,000 230,550 Berkshire Hills Bancorp., Inc. (DE) 257,910 8,750,886 Countrywide Financial Corp. (CA) 177,000 7,695,960 Hingham Institute for Savings (MA) 80,000 2,820,000 Hudson City Bancorp., Inc. (NJ) 388,310 5,347,029 LSB Corp. (MA) 65,000 1,082,250 Sovereign Bancorp., Inc. (PA) 103,400 2,548,810 Washington Mutual, Inc. (WA) 230,812 10,291,907 Webster Financial Corp. (CT) 70,110 3,492,880 Page 3 John Hancock Bank and Thrift Opportunity Fund Securities owned by the Fund on January 31, 2007 (unaudited) Interest Maturity Par value Issuer, description, maturity date rate date Value Short-term investments 7.85% (Cost $75,985,530) Certificates of Deposit 0.01% Country Bank for Savings 5.640% 08-30-08 $2 1,610 First Bank Richmond 2.960 12-05-07 16 15,628 First Federal Savings Bank of Louisiana 2.480 12-07-07 3 2,711 First Niagara Bank 2.960 05-09-07 2 1,594 First Savings Bank of Perkasie 4.250 05-02-07 4 4,103 First South Bank 5.150 03-15-07 2 1,540 Framingham Cooperative Bank 3.750 09-10-07 3 3,163 Home Bank 2.720 12-04-07 15 15,047 Hudson River Bank & Trust 1.980 11-21-07 7 7,378 Hudson Savings Bank 2.500 04-20-07 2 1,670 Machias Savings Bank 1.930 05-24-07 2 1,609 Middlesex Savings Bank 5.120 08-17-08 2 1,652 Midstate Federal Savings and Loan Assn. 4.080 05-27-07 2 1,669 Milford Bank 3.500 05-27-07 2 1,552 Milford Federal Savings and Loan Assn. 3.650 02-28-08 2 1,683 Mt. McKinley Savings Bank 4.750 12-03-07 1 1,495 Mt. Washington Bank 3.300 10-31-07 2 1,564 Natick Federal Savings Bank 4.590 08-31-07 2 1,611 New Haven Savings Bank 2.900 05-31-07 2 1,504 Newburyport Bank 3.400 10-20-08 2 1,777 Newtown Savings Bank 3.100 05-30-07 2 1,576 OBA Federal Savings Bank 4.030 06-15-07 1 1,077 Plymouth Savings Bank 3.000 04-21-07 2 1,629 Randolph Savings Bank 4.000 09-13-07 2 1,585 Salem Five Bank 3.150 12-17-07 2 1,565 Sunshine State Federal Savings and Loan Assoc. 3.440 05-10-07 2 1,580 Joint Repurchase Agreement 0.40% Investment in a joint repurchase agreement transaction with Cantor Fitzgerald & Co.  Dated 1-31-07 due 2-1-07 (secured by U.S. Treasury Inflation Indexed Notes 2.000% due 1-15-16, 2.375% due 4-15-11, 2.500% due 7-15-16, and 3.625% due 1-15-08). Maturity value: $3,828,555 5.220 3,828 3,828,000 Shares Cash Equivalents 7.44% AIM Cash Investment Trust (T) 72,077,958 72,077,958 Total investments (Cost $491,889,219) 100.00% Page 4 John Hancock Bank and Thrift Opportunity Fund Footnotes to Schedule of Investments January 31, 2007 (unaudited) (A) Credit ratings are unaudited and are rated by Moody's Investors Service where Standard & Poor's ratings are not available unless indicated otherwise. (B) This security is fair valued in good faith under procedures established by the Board of Trustees. These securities amounted to $832,755 or 0.09% of the Fund's net assets as of January 31, 2006. (G) Security rated internally by John Hancock Advisers, LLC. (I) Non-income-producing security. (L) All or a portion of this security is on loan as of January 31, 2006. (T) Represents investment of securities lending collateral. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. The cost of investments owned on January 31, 2007, including short-term investments, was $491,889,219. Gross unrealized appreciation and depreciation of investments aggregated $477,236,278 and $1,112,498, respectively, resulting in net unrealized appreciation of $476,123,780. Footnotes to Schedule of Investments - Page 1 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Bank and Thrift Opportunity Fund By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: March 28, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: March 28, 2007 By: /s/ John G. Vrysen John G. Vrysen Chief Financial Officer Date: April 2, 2007
